Citation Nr: 0947456	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-04 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from June 1958 to November 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the claim currently on appeal.  
This claim was previously remanded by the Board in August 
2008 for additional evidentiary development.  Such 
development has taken place and appellate review may now 
proceed.  


FINDINGS OF FACT

The Veteran's sacralized lumbosacral vertebrae at the L5-S1 
level is a congenital deformity that preexisted military 
service.  The preponderance of the evidence of record 
demonstrates that this condition was not permanently 
aggravated as a result of the Veteran's active duty.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.102, 3.303, 3.306, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in December 2003 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned), because the claim is being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 19 
Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in January 2009, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's private treatment 
records have been incorporated into the claims file as well.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained, despite the VA's December 2008 request for further 
information.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

For service connection claims involving a preexisting injury 
or disease, 38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
aggravation of that disability.  In that case, § 1153 applies 
and the burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Independent medical evidence is needed to support a 
finding that the preexisting disorder increased in severity 
in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In 
cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service.  38 C.F.R. § 4.22.  

Finally, 38 C.F.R. § 3.303(c) automatically excludes certain 
disorders from service connection.  Thus, congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
"diseases or injuries" within the meaning of applicable 
legislation.  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a back disorder.  However, as outlined below, 
the preponderance of the evidence demonstrates that the 
Veteran's back condition preexisted his military service and 
that it was not permanently aggravated by this service.  As 
such, service connection is not warranted.  

According to the Veteran's enlistment examination of 1958, 
the Veteran's spine and other musculoskeletal system were 
normal at the time of enlistment.  The Veteran also denied 
having any bone, joint or other deformities.  Because no 
disability of the back was clinically noted on the Veteran's 
entrance examination, the presumption of soundness attaches.  
To overcome this presumption, VA must find clear and 
unmistakable evidence that both a disability of the back 
existed prior to entry into service and that such disability 
was not aggravated during service.  If either of these 
findings is not made, then the presumption of soundness 
stands and the Veteran is considered to have incurred the 
disability during his active duty.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); see also Crowe v. Brown, 7 Vet. App. 
238, 246 (1994).

The record contains an October 1964 Medical Board finding 
that the Veteran's lumbosacral vertebra, transitional, L5, 
left (sacralization of L5 left) was not incurred in the line 
of duty, but rather, existed prior to his enlistment with the 
military.  It was also noted on the Veteran's October 1964 
Medical Evaluation examination that he had sacralization of 
the lumbosacral vertebrae at the L5-S1 level that was a 
congenital disorder manifested by pain and stiffness of the 
spine.  Finally, the January 2009 VA examiner was of the 
conclusion that the sacralization of the L5-S1 vertebrae was 
a congenital defect.  Therefore, the Board finds that there 
is clear and unmistakable evidence in this case demonstrating 
that the Veteran's back disability existed prior to his entry 
into active service.  

Having determined that there is clear and unmistakable 
evidence of a preexisting disability, the Board must now 
address whether this preexisting condition was permanently 
aggravated by the Veteran's active service.  While congenital 
or developmental defects are not diseases or injuries within 
the meaning of applicable legislation concerning service 
connection, service connection can be granted for congenital 
abnormalities which are aggravated by service.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2009); VAOPGCPREC 82-90 (July 18, 
1990).  As outlined below, however, the preponderance of the 
evidence demonstrates that the Veteran's preexisting 
condition was not aggravated by his active duty.  

The Veteran's service treatment records demonstrate that the 
Veteran sought treatment for back pain in the lumbosacral 
area after completing a 5BX (Five Basic Exercises) test.  X-
rays were taken, revealing sacralization of the L5-S1 
vertebra, left.  It is important to note that the X-rays did 
not reveal any acute or recent changes in the Veteran's 
spine.  Because of the congenital defect, the Veteran was 
presented to a Medical Board and found to be unqualified for 
general military service in October 1964.  

The next medical evidence of record demonstrating that the 
Veteran sought treatment for back pain is from October 1996 - 
approximately 32 years after the Veteran's separation from 
active duty.  A private chiropractic note, dated in October 
1996, indicates that the Veteran was complaining of various 
neck and back problems.  The Veteran was noted to have a 
surgical history of the removal of a ruptured disk between 
the C6 and C7 level of the cervical spine sometime in the 
1980s.  The record contains numerous other private 
chiropractic records through December 2002, but none of these 
records suggest that the Veteran's military service 
aggravated the Veteran's congenital spinal condition. 

The record also contains a number of VA outpatient treatment 
records from April 2004 through October 2006.  An April 2004 
treatment record notes that the Veteran reported having low 
back pain all of his life.  The Veteran also reported 
injuring his congenital condition during military service.  
None of the remaining VA treatment records indicate that the 
Veteran has sought further treatment for his back condition, 
and none of the records suggest that the Veteran's congenital 
spine condition was permanently aggravated by  his active 
military service.  VA contacted the Veteran in December 2008 
and asked him to provide the names and contact information 
for any other medical practitioner or surgeon regarding 
treatment for his back.  However, as of yet, VA has received 
no response from the Veteran so any additional evidence that 
may have been obtained is not of record.  

Finally, the Veteran was afforded a VA examination of the 
spine in January 2009.  The Veteran was diagnosed with 
sacralization of the L5-S1 vertebrae on the left and with 
anterior osteophytes at the L1-2, L4 and L5 vertebrae.  The 
Veteran reported injuring his low back during active duty 
while performing sit-ups.  He reported that something 
"snapped" and his lower extremities were paralyzed for 
approximately two days.  The Veteran described continued back 
pain after his separation from military service that was 
originally more sporadic.  However, the Veteran reported that 
the pain has progressed in later years.  The Veteran also 
reported having neck surgery in the 1980s and having ruptured 
a disc during a motor vehicle accident in 1967.  The record 
does not contain any medical documentation of this accident.  

The examiner concluded that it was less likely than not that 
the Veteran's osteophytes at the L1-2 and smaller osteophytes 
at both the L4 and L5 levels were caused by or a result of 
injury in the military.  Rather, the examiner concluded that 
they were a natural progress of "wear and tear" due to the 
aging process.  The examiner also concluded that it was less 
likely than not that the Veteran's congenital sacralization 
of the L5-S1 vertebrae was permanently aggravated by his 
military service.  This conclusion was based on medical 
literature indicating that when the L5 vertebra is 
sacralized, the L5-S1 level is strong and the L4-L5 level 
degenerates, often producing painful symptoms.  The examiner 
also noted that osteophytes were very common in areas of a 
degenerating joint.  Finally, the examiner found it relevant 
that there was no treatment for this condition prior to 1996.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a back 
condition.  Upon discovering the Veteran's back condition 
during his active duty, a medical determination was made that 
this was a congenital defect that preexisted military 
service.  The next medical evidence of record of treatment 
for the back is from 1996, suggesting that this condition was 
not permanently aggravated by the Veteran's active duty.  
This conclusion is supported by the January 2009 VA 
examiner's opinion that the Veteran's preexisting condition 
was not permanently aggravated by his active military 
service, and by the opinion that additional osteophyte 
formation was not a result of the Veteran's active duty.  

The Board recognizes that the Veteran believes his current 
back symptomatology is related to his active military 
service.  However, VA has not received any evidence 
suggesting that the Veteran is competent to offer a medical 
opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Since the Board is not competent to offer an 
opinion as to the etiology of his current back 
symptomatology, this opinion is of no probative value.  The 
credible medical opinion of record, however, notes that the 
Veteran has a congenital spine condition that was not 
permanently aggravated by active military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a back disorder must be denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


